ACCEPTED
                                                                                       06-14-00102-CV
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                   5/8/2015 7:03:35 PM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK



 _________________________________________________________________
                                                          FILED IN
                                                   6th COURT OF APPEALS
                     CAUSE NO. 06-14-00102-CV        TEXARKANA, TEXAS
 _________________________________________________________________
                                                   5/11/2015 8:27:00 AM
                                                       DEBBIE AUTREY
                 IN THE SIXTH COURT OF APPEALS             Clerk

                        TEXARKANA, TEXAS
 _________________________________________________________________

                              JOHNNY E. WEBB, III
                                  Appellant,

                                        v.

         ALEX RODRIGUEZ, CESAR GARCIA, DIVERSEGY, LLC,
        LUCIEN J. TUJAGUE, JR., DOMINION GAS HOLDINGS, LP,
             NICHOLAS GALLAGHER, IDT ENERGY, INC.,
                     AND SHUK HOLDINGS, LLC
                              Appellees.
  ________________________________________________________________

                     Appeal from Cause No. DC-14-09393
                  th
                95 Judicial District Court of Dallas County, Texas
                      Hon. Judge Ken Molberg, Presiding


  APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
___________________________________________________________________

      Comes Now Johnny E. Webb, III by and through his counsel of record and

pursuant to Texas Rule of Appellate Procedure 10.5 Appellant requests an

extension of the deadline to file their response brief from the current May 5, 2015

deadline until May 6, 2015.
        In support of this Motion, Appellant respectfully states the following:

        1.    Appellant’s Reply was originally due on May 5, 2015. Appellant has

not previously requested, nor has the Court granted, an extension of time to file

their reply brief.

        2.    The Appellant is requesting a one day extension.

        3.    The Appellant’s Lead Counsel is pro hac vice in the state of Texas and

is Co-Counsel with another attorney residing within the State of Texas. As a result

Appellant’s pro hac vice counsel being secondary on the notification process, he

receives things a little later because the documentation goes to Melvin Houston,

Esq. first.

        4.    Unfortunately, as a result of this disconnect between Appellant’s

Counsel, Appellant’s pro hac vice counsel miscalculated the date the Reply Brief

was due and filed his brief on May 6, 2015.

        5.    Appellant’s Counsel accepts full responsibility for this miscalculation

and would ask the Court not to penalize the Appellant for his Counsel’s

miscalculation.      Appellant’s reply is important in this matter because it clears up

some items discussed in the Appellees’ brief and without that clarity the Appellant

may be prejudiced.

        6.    Therefore Appellant requests this Court to accept his late-filed brief
and give him a one day extension until May 6, 2015 to file his reply brief.


                              RELIEF REQUESTED

       For the foregoing reasons, Appellant requests the Court to Grant him a one

day extension and accept his late filed brief. Specifically, Appellant requests that

the deadline for filing the Reply Brief be reset to May 6, 2015.


                                             Respectfully submitted,

                                             /s/ Darrell J. O’Neal
                                             Darrell J. O’Neal
                                             Law Office of Darrell J. O’Neal
                                             TN State Bar No 20927
                                             2129 Winchester Road
                                             Memphis, TN 38116
                                             (901) 345-8009 office
                                             (901) 345-8014 fax
                                             domemphislaw@aol.com

                                             /s/Melvin Houston
                                             Melvin Houston
                                             Melvin Houston & Associates
                                             TX State Bar No. 00796559.
                                             1776 Yorktown, Suite 350
                                             Houston, TX 77056
                                             Tel: (713) 212-0600
                                             Fax: (713) 212-0290
                                             mhouston@gotellmel.com

                                             COUNSEL FOR APPELLANT
                      CERTIFICATE OF CONFERENCE

      I hereby certify that on May 8, 2015 I conferred by email with Appellees’

Counsel Drew York, Bryan Stevens, and Mark Johansen, concerning the relief

requested in this Motion. There was no opposition to this motion by any of

opposing counsel.

                                            /s/ Darrell J. O’Neal
                                               Darrell J. O’Neal


                         CERTIFICATE OF SERVICE

      I hereby certify that I served a true and correct copy of the above and

foregoing Appellant’s Reply Brief via this court’s electronic filing system pursuant

to T.R.AP. Rule 9 upon the following on May 8, 2015:


Andrew K. York
Jim Moseley
Gray Reed & McGraw
1601 Elm Street, Suite 4600
Dallas, TX 75201
(201) 654-4135
(214) 953-1332 fax
dyork@grayreed.com
jmoseley@grayreed.com
Counsel for Lucien Tujague, Jr.and
Dominion Gas Holdings LP

Bryan Stevens
Barrett Lesher
Hallet & Perrin PC
1445 Ross Avenue, Ste 2400
Dallas, TX 75202
BStevens@hallettperrin.com
blesher@halletperrin.com
Counsel for Diversegy, LLC, Shuk Holdings LLC and
IDT Energy Inc

Mark J. Johansen
Rafeal C. Rodriguez
Gruber Hurst Johansen Hail Shank LLP
1445 Ross Avenue, Ste 2500
Dallas, TX 75202
mjohansen@ghjhlaw.com
rrodriquez@ghjhlaw.com
Counsel for Alex Rodriguez


                                        /s/Melvin Houston
                                        /s/ Darrell J. O’Neal